Name: 2013/359/EU: Decision of the European Central Bank of 21Ã June 2013 on the national central banksÃ¢ percentage shares in the key for subscription to the European Central BankÃ¢ s capital (ECB/2013/17)
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  monetary economics;  European construction;  Europe
 Date Published: 2013-07-06

 6.7.2013 EN Official Journal of the European Union L 187/15 DECISION OF THE EUROPEAN CENTRAL BANK of 21 June 2013 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (ECB/2013/17) (2013/359/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB) and in particular Article 29.4 and Article 48.3 thereof, Having regard to the contribution of the General Council of the European Central Bank (ECB) in accordance with the fourth indent of Article 46.2 of the Statute of the ESCB, Whereas: (1) Decision ECB/2008/23 of 12 December 2008 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (1) laid down with effect from 1 January 2009 the weightings assigned to those national central banks (NCBs) that were members of the European System of Central Banks (ESCB) on 1 January 2009 in the key for subscription to the ECBs capital (hereinafter the capital key weightings and the capital key respectively). (2) In view of the accession of Croatia to the European Union and its NCB, Hrvatska narodna banka, joining the ESCB on 1 July 2013, the ECBs subscribed capital should automatically be increased pursuant to Article 48.3 of the Statute of the ESCB. This increase requires the calculation of the capital key weighting of each NCB that will be a member of the ESCB on 1 July 2013 by analogy with Article 29.1 and in compliance with Article 29.2 of the Statute of the ESCB. (3) In accordance with Council Decision 2003/517/EC of 15 July 2003 on the statistical data to be used for the adjustment of the key for subscription to the capital of the European Central Bank (2), the European Commission provided the ECB with the statistical data to be used in determining the adjusted capital key. (4) By analogy with Articles 3.5 and 6.6 of the Rules of Procedure of the General Council of the European Central Bank (3), and in view of the General Councils contribution to this Decision, the Governor of Hrvatska narodna banka has had the opportunity to submit observations regarding this Decision prior to its adoption, HAS ADOPTED THIS DECISION: Article 1 Rounding Where the European Commission provides revised statistical data to be used in adjusting the capital key and the figures do not total 100 %, the difference shall be compensated for: (i) if the total is below 100 %, by adding 0,0001 of a percentage point to the smallest share(s) in ascending order until exactly 100 % is reached, or (ii) if the total is above 100 %, by subtracting 0,0001 of a percentage point in descending order from the largest share(s) until exactly 100 % is reached. Article 2 Capital key weightings The weighting assigned to each NCB in the capital key described in Article 29 of the Statute of the ESCB shall be as follows with effect from 1 July 2013: Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 2,4176 % Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ ° (Bulgarian National Bank) 0,8644 % Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 1,4539 % Danmarks Nationalbank 1,4754 % Deutsche Bundesbank 18,7603 % Eesti Pank 0,1780 % Central Bank of Ireland 1,1111 % Bank of Greece 1,9483 % Banco de EspaÃ ±a 8,2533 % Banque de France 14,1342 % Hrvatska narodna banka 0,5945 % Banca dItalia 12,4570 % Central Bank of Cyprus 0,1333 % Latvijas Banka 0,2742 % Lietuvos bankas 0,4093 % Banque centrale du Luxembourg 0,1739 % Magyar Nemzeti Bank 1,3740 % Central Bank of Malta 0,0635 % De Nederlandsche Bank 3,9663 % Oesterreichische Nationalbank 1,9370 % Narodowy Bank Polski 4,8581 % Banco de Portugal 1,7636 % Banca NaÃ ionalÃ  a RomÃ ¢niei 2,4449 % Banka Slovenije 0,3270 % NÃ ¡rodnÃ ¡ banka Slovenska 0,6881 % Suomen Pankki 1,2456 % Sveriges Riksbank 2,2612 % Bank of England 14,4320 % Article 3 Entry into force and repeal 1. This Decision shall enter into force on 1 July 2013. 2. Decision ECB/2008/23 is repealed with effect from 1 July 2013. 3. References to Decision ECB/2008/23 shall be construed as being made to this Decision. Done at Frankfurt am Main, 21 June 2013. The President of the ECB Mario DRAGHI (1) OJ L 21, 24.1.2009, p. 66. (2) OJ L 181, 19.7.2003, p. 43. (3) Decision ECB/2004/12 of 17 June 2004 adopting the Rules of Procedure of the General Council of the European Central Bank (OJ L 230, 30.6.2004, p. 61).